Per Curiam.

It is stipulated that appellant worked for appellee over five years at a contract price and before the commencement of the action received full compensation in accordance with the contract. This completed the transaction. Whatever may be said of the validity of chapter 187 of the Laws of 1893 (Gen. Stat. 1909, §§4667-4673), its provisions do not debar a laborer, with full knowledge of all the facts, from making a settlement with his employer and binding himself thereby even if the amount received on such settlement be less than he was entitled to receive.
There is nothing in the stipulated facts to indicate that there was not a full and fair accord and satisfaction of the transaction. On the other hand, the circumstances clearly indicate that appellee paid and appellant received the stipulated wages with a full understanding of his rights, each being presumed to know the law, and with the intent of each that the payment was in • full of all demands for the services rendéred. If the wages were so paid and received the transaction is closed and each party is bound by the settlement. It therefore becomes unnecessary to further consider the validity of the act mentioned above.
The judgment is affirmed.